 



Exhibit 10.17

 

COMPLETION GUARANTY

 

THIS COMPLETION GUARANTY (this “Completion Guaranty”) is made as of the 22nd day
of December, 2017, by TRINITY PLACE HOLDINGS INC., a Delaware corporation
(“Guarantor”) to NEW YORK CITY SCHOOL CONSTRUCTION AUTHORITY, a public benefit
corporation of the State of New York, having its principal office at 30-30
Thompson Avenue, Long Island City, New York 11101 (“SCA”).

 

WITNESSETH:

 

WHEREAS, TPHGREENWICH OWNER LLC (“Developer”) intends to construct a building,
the name of which has not yet been determined (the “Building”), on the site
comprised of lots 11 and 13 on New York County Tax Block 19 (the “Land”); and

 

WHEREAS, Developer intends to establish a plan of condominium ownership for the
Land and the Building; and

 

WHEREAS, SCA and Developer have entered into that certain School Design,
Construction, Funding and Purchase Agreement (“Agreement”) dated December 22,
2017, pursuant to which, inter alia, (i) Developer will perform the School Base
Building Work (as such term is defined in the Agreement), (ii) SCA will provide
certain funding for the School Base Building Work and will perform the School
Fit-Out Work, and (iii) upon Substantial Completion (as defined in the
Agreement) of the School Unit, SCA will purchase the School Unit from Developer;
and

 

WHEREAS, as an inducement for SCA to enter into the Agreement, SCA has requested
that Guarantor execute and deliver this Completion Guaranty.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor and SCA hereby covenant and agree as
follows:

 

1.          Construction of the Premises.

 

(a)          If Developer defaults in the construction of the School Base
Building Work or any approved Change Order (each as defined in the Agreement) in
accordance with the applicable construction requirements of the Agreement, in
each such case beyond any applicable notice, grace and/or cure periods as set
forth in the Agreement, then upon written demand of SCA (the “Demand Notice”)
and subject to the terms of Section 15 hereof, Guarantor shall (without
duplication):

 

(i)             subject to Force Majeure and SCA Delay (both as defined in the
Agreement) but otherwise in accordance with the obligations of Developer under
the Agreement, (x) commence or recommence and diligently pursue, as applicable,
the School Base Building Work, such Change Orders, or any Punch List Items (as
defined in the Agreement) relating thereto, as the case may be, until the same
are completed in accordance with the applicable provisions of the Agreement or
(y) cause the School Base Building Work, such Change Orders, or the Punch List
Items relating thereto, as the case may be, to be so commenced or recommenced,
as applicable, and to be diligently pursued until same are completed in
accordance with the applicable provisions of the Agreement, and, to the extent
of Developer’s obligations therefor under the Agreement, obtain a PCO for the
Building (the “Guaranteed Work”); and/or

 

  1

 

 

(ii)            fully and punctually pay and discharge any and all unpaid Public
School Project Costs as the same become due and payable but only to the extent,
and in the amount by which, such Public School Project Costs exceed the Public
School Project Costs Not-to-Exceed Amount, as and to the extent Developer is
obligated to pay for the same pursuant to the Agreement (collectively, the
“Guaranteed Construction Costs”), which Guaranteed Construction Costs shall be
reduced by the sum of (X) the cost of any Change Order for which SCA is
responsible pursuant to the Agreement, (Y) any costs related to SCA Delays that
SCA is responsible for pursuant to the Agreement, and (Z) any costs otherwise
incurred in respect of Public School Project Costs as a result of a breach by
SCA of the Agreement; and/or

 

(iii)           in the event that SCA terminates the Agreement, the Master
Lease, and the Sublease pursuant to the final sentence of Section 12.04(a) of
the Agreement, reimburse SCA for all Public School Project Costs paid by SCA to
Developer and not reimbursed by Developer.

 

The obligations set forth in Section 1(a) are referred to as the “Guaranteed
Obligations.” Notwithstanding anything to the contrary contained herein, in no
event shall the “Guaranteed Obligations” include any obligations (for payment,
performance or otherwise) in respect of (1) any SCA Pre- and Post-Turnover Work,
or (2) any changes to the School Base Building Work which are not made by
Developer and which are made after Developer’s construction lender exercises any
remedies under its construction loan, which remedies result in Developer no
longer controlling the Project.

 

(b)          If Guarantor elects to commence or recommence, as applicable, and
diligently pursue the Guaranteed Work pursuant to clause (x) or (y) in Section
1(a)(i) above, then:

 

(i)           Guarantor shall provide written notice of such election to SCA not
later than the twentieth (20th) day following receipt of such Demand Notice from
SCA;

 

(ii)          subject to Force Majeure and SCA Delay, Guarantor shall, within
forty-five (45) days after receipt of such Demand Notice, commence or
recommence, as applicable, the Guaranteed Work (or cause same), and thereafter
shall diligently pursue such Guaranteed Work (or cause same to be pursued) until
same has been completed in accordance with the Agreement;

 

(iii)         so long as Guarantor is not in default of its obligations under
this Completion Guaranty beyond any applicable grace or cure period, SCA shall
not exercise any of its rights or remedies under the Agreement or this
Completion Guaranty;

 

  2

 

 

(iv)         Guarantor shall be entitled to receive, and SCA shall pay to
Guarantor, any Public School Project Cost payable by SCA in accordance with the
Agreement and/or any documents executed in connection therewith, including,
without limitation, all Public School Project Costs up to the Public School
Project Costs Not-to-Exceed Amount, Change Order costs for which SCA is
responsible and costs related to SCA Delay, all in accordance with the
provisions of the Agreement, in the same manner as though Guarantor were
Developer thereunder and assuming for purposes hereof and thereof that Guarantor
shall have the same rights and obligations as Developer thereunder; and

 

(v)           in the event that Guarantor engages any contractors with respect
to the Guaranteed Work, other than the contractors engaged by Developer pursuant
to the terms of the Agreement, such contractors shall be subject to the prior
approval of SCA, such approval not to be unreasonably withheld, conditioned or
delayed and the engagement of such contractor shall be subject to the terms and
conditions of the Agreement.

 

2.          Guarantee Absolute.

 

(a)          Subject to the terms of Section 15 hereof, Guarantor guarantees the
Guaranteed Obligations, regardless of any law, statute or regulation now or
hereafter in effect in any jurisdiction affecting or purporting to affect in any
manner any of the terms of the Guaranteed Obligations or the rights or remedies
of SCA with respect thereto. This is not a guaranty of payment of any monetary
indebtedness of Developer to SCA evidenced by a note or other similar
instrument.

 

(b)          Except as otherwise provided in Section 15 hereof, the liability of
Guarantor under this Completion Guaranty shall be absolute and unconditional,
and shall not be affected, released, terminated, discharged or impaired, in
whole or in part, by any or all of the following:

 

(i)           any other completion guaranty now or hereafter executed by
Guarantor or any other guarantor or the release of any other guarantor from
liability for the payment, performance or observance of any of the Guaranteed
Obligations on the part of Guarantor to be paid, performed or observed, as
applicable, whether by operation of law or otherwise; or

 

(ii)          any lack of genuineness, regularity, validity, legality or
enforceability, or the voidableness of the Agreement or any other agreement or
instrument relating thereto as against Developer and its obligations thereunder;

 

(iii)         any dealings or transactions between SCA and Developer, whether or
not Guarantor shall be a party to or cognizant of the same;

 

(iv)         any bankruptcy, insolvency, assignment for the benefit of
creditors, receivership, trusteeship, or dissolution of or affecting Developer;

 

(v)          any rights, powers or privileges Developer may now or hereafter
have against any person, entity or collateral in respect of the Guaranteed
Obligations;

 

  3

 

 

(vi)         any notice of the creation, renewal or extension of the Guaranteed
Obligations and notice of or proof of reliance by SCA upon this Completion
Guaranty.

 

3.          Representations and Warranties. Guarantor represents and warrants
the following as of the date hereof:

 

(a)          Guarantor is a duly organized, validly existing [corporation] in
good standing under the laws of the State of Delaware and has full power,
authority and legal right to execute and deliver this Completion Guaranty and to
perform fully and completely all of its obligations hereunder.

 

(b)          The execution, delivery and performance of this Completion Guaranty
by Guarantor has been duly authorized by all necessary corporate action and will
not violate any provision of any law, regulation, order or decree of any
governmental authority, bureau or agency or of any court binding on Guarantor,
or any provision of the code of regulations of Guarantor, or of any contract,
undertaking or agreement to which Guarantor is a party or which is binding upon
Guarantor or any of its property or assets, and will not result in the
imposition or creation of any lien, charge or encumbrance on, or security
interest in, any of its property or assets pursuant to the provisions of any of
the foregoing.

 

(c)          This Completion Guaranty has been duly executed and delivered by a
duly authorized signatory of the Guarantor and constitutes a legal, valid, and
binding obligation of Guarantor, enforceable against it in accordance with its
terms, subject as to enforcement of remedies to any applicable bankruptcy,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and doctrines of equity affecting the availability of specific
enforcement as a remedy.

 

(d)          All necessary resolutions, consents, approvals and authorizations
of any person or entity required in connection with the execution and delivery
of this Completion Guaranty have been duly obtained and are in full force and
effect.

 

4.          Waivers. Guarantor expressly waives only the following:

 

(a)          notice of acceptance of this Completion Guaranty;

 

(b)          promptness, diligence, and presentment of any of the Guaranteed
Obligations;

 

(c)          except as may be expressly set forth in this Completion Guaranty,
protest, notice of protest, dishonor, notice of dishonor, notice of default and
any other notice with respect to any of the Guaranteed Obligations and/or this
Completion Guaranty;

 

(d)          except for the notices required under this Completion Guaranty, any
demand for payment under this Completion Guaranty;

 

(e)          the right to interpose all substantive and procedural defenses of
the law of guaranty, indemnification and suretyship, except the defenses of
prior payment or performance, or cure, bonding over or other contest in
accordance with the applicable provisions of the Agreement, by Guarantor of the
Guaranteed Obligations that Guarantor is called upon to pay or perform under
this Completion Guaranty;

 

  4

 

 

(f)           the right to interpose any set-off or counterclaim (other than
compulsory counterclaims and the defense of payment or performance in full) of
any nature or description in any action or proceeding brought by or on behalf of
SCA arising hereunder or with respect to this Completion Guaranty; provided,
however, such limitation shall not prohibit Guarantor from bringing a separate
action for any such set-off or counterclaim; and

 

(g)          any right or claim of right to cause a marshaling of the assets of
Developer.

 

5.          Bankruptcy. Notwithstanding anything to the contrary herein,
Guarantor’s liability shall extend to all amounts or other obligations that
constitute part of the Guaranteed Obligations that would be owed by, or required
to be performed by, Developer under the Agreement but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Developer. Without limiting the
foregoing, neither Guarantor’s obligation to make payment or otherwise perform
in accordance with this Completion Guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed, stayed, released or limited in any
manner by any impairment, modification, change, release, limitation or stay of
the liability of Developer or its estate in bankruptcy or any remedy for the
enforcement thereof, resulting from the operation of any present or future
provision of the U.S. bankruptcy code or other statute or from the decision of
any court interpreting any of the same.

 

6.          Currency of Payments. Any and all amounts required to be paid by
Guarantor hereunder shall be paid in lawful money of the United States of
America in immediately available funds to SCA.

 

7.          Amendment in Writing. This Completion Guaranty represents the entire
agreement between Guarantor and SCA with respect to the matters set forth
herein. No amendment or waiver of any provision of this Completion Guaranty or
consent to any departure by Guarantor therefrom shall in any event be effective
unless the same is in writing and signed by Guarantor and SCA, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

8.          Remedies. The obligations of Guarantor under this Completion
Guaranty are independent of Developer’s obligations under the Agreement, and a
separate action or actions may be brought and prosecuted against or by the
Guarantor to enforce this Completion Guaranty, irrespective of whether any
action is brought against or by Developer or whether Developer is joined in any
such action or actions. Any one or more successive and/or concurrent actions may
be brought hereon against Guarantor either in the same action, if any, brought
against Developer or in separate actions, as often as SCA, in its sole
discretion, may deem advisable.

 

  5

 

 

9.          Certified Statement. Guarantor and SCA each agrees that it will, at
any time and from time to time within ten (10) days following request by the
other party hereto, execute and deliver to such other party a statement
certifying that this Completion Guaranty is unmodified and in full force and
effect (or if modified, that the same is in full force and effect as modified
and stating such modifications) and such other matters as such other party may
reasonably request.

 

10.         Notices. Whenever it is provided in this Completion Guaranty that a
notice, demand, request, consent, approval or other communication shall or may
be given to or served upon either of the parties (or their respective successors
or assigns) by the other, and whenever either of the parties shall desire to
give or serve upon the other any notice, demand, request, consent, approval or
other communication with respect hereto or to the subject matter hereof, each
such notice, demand, request, consent, approval or other communication shall be
in writing and shall be sent by national overnight delivery service or personal
delivery, addressed as follows:

 

If to SCA:

New York City School Construction Authority

30-30 Thompson Avenue

Long Island City, New York 11101

Attn: Ross J. Holden, Executive Vice President & General Counsel

      with a copy simultaneously to:      

Herrick, Feinstein LLP

2 Park Avenue

New York, New York 10016

Attn: Paul M. Shapses, Esq. and Doug Heller, Esq.

 

If to Guarantor:

c/o Trinity Place Holdings Inc.

340 Madison Avenue, Suite 3C

New York, NY 10173

Attn: Matthew Messinger

 

 

with a copy simultaneously to:

 

c/o Trinity Place Holdings Inc.

340 Madison Avenue, Suite 3C

New York, NY 10173

Attn: Miriam Harris

 

 

and a copy simultaneously to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attn: James P. Godman, Esq.

 

  6

 

 

Any notice sent by national overnight delivery service or personal delivery
shall be deemed given on the date of receipt or refusal as indicated the receipt
of the national overnight delivery service or personal delivery service. Any
notice may be given either by a party or by such party’s attorney. Guarantor or
SCA may designate, upon not less than five (5) business days’ notice given to
the others in accordance with the terms of this Section 10 additional or
substituted parties to whom notices should be sent hereunder.

 

11.         Termination of Guaranty; Successors and Assigns.

 

(a)          Guarantor’s liability for any or all of the Guaranteed Obligations
under this Completion Guaranty shall automatically terminate upon the earlier to
occur of (i) the conveyance of the School Unit to SCA; (ii) the date the
Guaranteed Obligations are completed or satisfied in accordance with the
applicable provisions of the Agreement; (iii) the default beyond any applicable
notice and/or cure periods by SCA of its obligations under the Agreement; or
(iv) the termination of the Agreement pursuant to the provisions thereof, except
to the extent such termination is caused by a default by Developer for which the
Agreement provides for termination, in accordance with Section 9.01 of the
Agreement. Notwithstanding any such automatic termination, SCA shall confirm
such termination in writing to Guarantor within fifteen (15) days after written
demand therefor, but no failure by SCA to confirm such termination shall be
deemed to negate any such termination.

 

(b)          This Completion Guaranty shall be binding upon Guarantor and its
successors and permitted assigns, and shall inure to the benefit of and be
enforceable by SCA and its successors and permitted assigns. Wherever in this
Completion Guaranty reference is made to Guarantor or SCA, the same shall be
deemed to refer also to the then successor or permitted assign of Guarantor or
SCA. Effective upon an assignment pursuant to Section 11(c)(ii) below, the
successor “Guarantor” shall be deemed the “Guarantor” hereunder for all intents
and purposes and the predecessor “Guarantor” shall be relieved of any and all
liability under this Completion Guaranty accruing after the date of such
assignment.

 

(c)          Notwithstanding anything herein to the contrary, at any time prior
to the date the School Base Building Work is completed:

 

(i)           SCA shall not have the right to assign this Completion Guaranty
without the prior written consent of Guarantor, and any purported assignment in
violation of the foregoing clause shall be null and void as against Guarantor,
except, however, that SCA may assign this Completion Guaranty to any assignee of
the Agreement permitted in accordance with Section 15.07(b) thereof: (A) with
the consent of Guarantor, if Guarantor’s prior written consent is required to be
obtained in accordance with Section 15.07(b) of the Agreement, and (B) without
the consent of Guarantor, if Guarantor’s consent to the assignment of the
Agreement is not required under Section 15.07 (b) of the Agreement, so long as
(1) prior to or simultaneously with such assignment, such assignee shall assume
in writing the obligations of SCA hereunder, and (2) SCA shall have assigned,
and such assignee shall have assumed, the Agreement; and

 

  7

 

 

(ii)          Guarantor shall not have the right to assign this Completion
Guaranty without the prior written consent of SCA, which consent shall not be
unreasonably withheld or delayed, and any purported assignment in violation of
the foregoing clause shall be null and void as against SCA, except, however,
Guarantor shall be permitted to assign this Completion Guaranty without the
consent of SCA, but upon ten (10) Business Days’ prior written notice, to (A)
any corporation or other entity into or with which Guarantor is merged,
consolidated or reorganized, (B) any entity to which substantially all of
Guarantor’s assets are sold or transferred, or (C) any entity in connection with
the sale, transfer or exchange of stock of Guarantor.

 

12.         Governing Law/Consent to Jurisdiction. This Completion Guaranty
shall be governed by, and construed in accordance with, the laws of the State of
New York applicable to agreements made and to be performed entirely within said
state, without regard to principles of conflicts of law. Guarantor and SCA
irrevocably and unconditionally agree that any dispute arising out of this
Completion Guaranty shall be resolved by binding arbitration in accordance with
the procedures set forth in Article VII of the Agreement, as supplemented by
Section 15.10 of the Agreement.

 

13.       Severability. If any term, covenant, condition or provision of this
Completion Guaranty or the application thereof to any circumstance or to
Guarantor is invalid or unenforceable to any extent, the remaining terms,
covenants, conditions and provisions of this Completion Guaranty or the
application thereof to any circumstances or to Guarantor other than those as to
which any term, covenant, condition or provision is held invalid or
unenforceable, shall not be affected thereby and each remaining term, covenant,
condition and provision of this Completion Guaranty shall be valid and shall be
enforceable to the fullest extent permitted by law.

 

14.         Headings. The headings used in this Completion Guaranty are for
convenience only and are not to be considered in connection with the
interpretation or construction of this Completion Guaranty.

 

15.       Conditions to Guarantor’s Obligations. Notwithstanding anything in
this Completion Guaranty to the contrary, Guarantor’s payment for and/or
performance of the Guaranteed Work and/or the Guaranteed Obligations pursuant to
the terms of this Completion Guaranty shall be subject to the satisfaction of
each of the following conditions precedent: (a) SCA shall not be in material
default beyond any applicable notice and/or cure periods in the payment or
performance of its obligations pursuant to the provisions under this Completion
Guaranty, the Agreement or any documents executed in connection therewith,
including specifically, without limitation, the full payment by SCA to Developer
or Guarantor of the Public School Project Costs then due (up to the amount of
the Public School Project Cost Not-to-Exceed Amount) on or before the
Requisition Payment Due Date and any other costs and/or reimbursements payable
by SCA pursuant to the Agreement or any document executed in connection
therewith on or before the Requisition Payment Due Date or any other applicable
due date, including without limitation, costs on account of Change Orders that
SCA is responsible for pursuant to Section 5.04 of the Agreement and costs on
account of SCA Delay(s) for which SCA is responsible pursuant to the Agreement;
(b) with respect to Change Orders for which Evidence of Sufficient Funds is
required under the Agreement, timely delivery by SCA of such required Evidence
of Sufficient Funds only in the event that the CP does not cover such amounts;
and/or (c) Developer’s construction lender is funding its construction loan
(except that the condition precedent contained in this subclause (c) shall not
apply in respect of Developer’s payment obligation expressly set forth in
Section 1(a)(iii) above, such that within thirty (30) days after demand by SCA
when any sums become due and payable under Section 1(a)(iii) above (i.e. SCA
terminates the Agreement, the Master Lease, and the Sublease pursuant to the
final sentence of Section 12.04(a) of the Agreement and Guarantor, subject to
the limitations expressly set forth in this Guaranty, becomes obligated to
reimburse SCA for all Public School Project Costs paid by SCA to Developer and
not reimbursed by Developer), Guarantor shall pay such sums to SCA so long as
all other conditions to Guarantor’s obligation to pay such sums have been
satisfied). In the event that the CP needs to be amended pursuant to this
Section 15, SCA shall provide an amended CP.

 

  8

 

 

16.       Counterparts. This Completion Guaranty may be executed in several
counterparts, each of which shall, collectively and separately, constitute one
agreement.

 

17.         Capitalized Terms. Capitalized terms used herein but not defined
shall have the meaning ascribed to such terms in the Agreement.

 

[The signature page follows.]

 

  9

 

 

IN WITNESS WHEREOF, Guarantor and SCA have executed and delivered this
Completion Guaranty as of the date first above written.

 

  GUARANTOR:       TRINITY PLACE HOLDINGS INC.,   a Delaware corporation        
By: /s/ Steven Kahn   Name: Steven Kahn   Title: Chief Financial Officer

 

AGREED AND ACCEPTED:

 

NEW YORK CITY SCHOOL CONSTRUCTION AUTHORITY

 

By: /s/ Ross Holden   Name: Ross Holden   Title:   Executive Vice President &
General Counsel  

 

  10

 

